I   Fl'-E2 'N COuT 0= APPEALS




                                                                      'TYLBWCXAS
                                                                    PAM ESTES. CLERK




                                                                                       FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                            ..••




11/13/2015                                                       COANo. 12-14-00027-CR
DORSETT, WILLIAM GRANT             Tr. Ct. No. B-19,825                                      PD-0514-15


Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                                Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *